 BROWER'S MOVING & STORAGE207Brower's Moving & Storage, Inc. and Local 814,International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,AFL-CIO. Case 29-CA-13733November 8, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSOn April 11, 1989, Administrative Law JudgeJoel P Biblowitz issued the attached decision TheRespondent and the Acting General Counsel filedexceptions and supporting briefs, and the Respond-ent filed an answering briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions only to the extent consistent with thisDecision and OrderThe complaint alleged that the Respondent vio-lated Section 8(a)(5) and ,(1) by repudiating andfailing to honor the terms of its collective-bargain-ing agreement with the Union and by failing tomake the required contributions to the TeamstersLocal 814 Welfare, Pension and Annuity Funds(the Funds), covering the employees in the follow-ing appropriate unitAll chauffeurs, warehousemen, packers, hi-lowoperators, checkers and helpers employed atthe Respondent's warehouse, excluding guardsand supervisors as defined in Section 2(11) ofthe ActThe judge dismissed the complaint Relying pri-marily on Ace-Doran Hauling & Rigging Co 2 andMcDonald's Drive-In Restaurant,3 the judge foundthat the collective-bargaining agreement betweenthe parties did not give rise to a presumption ofmajonty status He concluded that the agreement'We shall set forth the facts that the judge failed to mention, whichsupport asserting jurisdiction over the Respondent The Respondent, aNew York corporation with an office and place of business at its ware-house located at 18 Avenue A, Port Washington, New York, is engagedin the warehousing, moving, and storage of household and commercialfurniture and other items The Respondent, during the 12-month periodending November 30, 1988, which is a representative period, in thecourse and conduct of its business had gross revenues in excess of$500,000 During the same 12-month period, the Respondent purchasedand received at its warehouse goods and material valued in excess of$50,000 directly from sources located outside the State of New York Wefind that the Respondent is an employer engaged in commerce within themeaning of Sec 2(6) and (7) of the Act and that the Union is a labororganization within the meaning of Sec 2(5) of the Act3 171 NLRB 645 (1968)3 204 NLRB 299 (1973) The judge also cited Weber's Bakery, 211NLRB 1(1974), and Bender Ship Repair Co, 188 NLRB 615 (1971)was invalid because the parties' practice under theagreement demonstrated that they did not intend toestablish a valid collective-bargaining relationshipWe disagree with the judge's failure to find a viola-tion for the following reasonsThe Respondent recognized the Union in 1951after it demanded recognition The Respondentadmits signing successive collective-bargainingagreements over the years, although there werenever any individual negotiations Most recently,the Respondent agreed to be bound by the 1986 to1989 collective-bargaining agreement between theUnion and an employer association of which theRespondent is not a member The agreement statesthat it covers employees classified as chauffeurs,warehousemen, packers, hi-low operators, check-ers, and helpers Although the Respondent hasnever established the specific job classifications de-scribed in the contract, it has employees who per-form many of the functions included in those classi-ficationsIt is undisputed that over the years the Respond-ent failed to honor and abide by the wage, holiday,vacation, union-security, and other provisions ofthe successive agreements There is no affirmativeevidence that the Union was aware of these lapsesother than failure to pay into the Funds until theinstant unfair labor practice charge was filed From1951 to 1954 a union representative visited the Re-spondent's facility on a monthly basis to collectdues No grievances were ever filed and no stew-ard was appointed, and after 1954 no union repre-sentative visited the Respondent's facilityOver the years the Union's Funds sent the Re-spondent monthly contribution remittance reportsUntil 1968 the Respondent made fund contnbutionsonly on behalf of a few family members employedby the Respondent, despite the fact that the Re-spondent employed other individuals in the unit de-scribed in the contract The Respondent had con-tributed to the Funds on behalf of Wesley Broweruntil 1956 when the Union informed him that, be-cause he was an owner of the Respondent, hecould not work on trucks with members of the bar-gaining unitIn 1968, the Respondent contacted the Unionabout getting an employee "set up" with hospitali-zation coverage and other benefits In March 1982the Respondent paid the back dues and fund contri-butions that the Union required in order for theemployee to be eligible The parties settled a 1981suit brought by the trustees of the Funds for delin-quent contributions for the period July 1975 to Jan-uary 1981 In September 1987, the Respondentceased making any fund contributions In Decem-ber 1987, the Funds conducted an audit of the Re-297 NLRB No 28 208DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDspondent's payroll records and found a sizeable de-linquency in contributions due from April 1983through September 1987 The Funds regularly sentpast due notices to the Respondent on a monthlybasis showing delinquencies dating back to 1981The Respondent did not respond to bills for the de-linquency, and the Funds filed suitBy letter dated October 14, 1983, the Union re-quested all employers with collective-bargainingagreements, including the Respondent, to submit anupdated seniority list This request was made pur-suant to a provision of the collective-bargainingagreement The Respondent replied by sending theUnion a letter listing some family members whoworked for it At that time the Respondent also re-quested that the Union provide it with the dates ofentry and years of credit for the few family mem-bers that the Respondent had listed in its responseThe Union responded by submitting this informa-tion to the Respondent It appears that the Re-spondent, in actuality, employed more unit employ-ees than those listed in its response and never in-formed the Union of the existence of these addi-tional employees On October 11, 1988, the Unionfiled the charge hereinWe find that since 1951, the Union has been thedesignated exclusive collective-bargaining repre-sentative of the employees in the unit described inthe complaint, which we find appropriate for col-lective bargaining, and that the Union has beenrecognized as such by the Respondent Since 1951such recognition has been embodied in successivecollective-bargaining agreements between the Re-spondent and the Union, the most recent of whichis effective by its terms for the period April 1,1986, to March 31, 1989 The Respondent has repu-diated and, by its own admission, failed to honorand abide by the wage, vacation, holiday, union-se-curity, and other provisions of its agreement withthe Union We find that, since April 11, 1988, bythis conduct, the Respondent has violated Section8(a)(5) and (1) of the Act We further find that theRespondent has since April 11, 1988, violated Sec-tion 8(a)(5) and (1) by failing to make the contrac-tually required contributions to the Union'sFunds 4We reject the Respondent's contention and thejudge's finding that there is no valid collective-bar-gaining agreement and that the Union was not sup-ported by a majority of the employees in an appro-priate unit We find that the cases relied on by thejudge are distinguishable As the judge noted, it iswell established in Board law that an incumbentunion generally enjoys a presumption of continued4 Mr Clean of Nevada, 288 NLRB 895 (1988)majority status during the term of a collective-bar-gaining agreement In Ace-Doran Hauling & Rig-ging Go, supra, the Board found a narrow excep-tion to that general rule when two factors under-mined the validity of the contract and the presump-tion of majority status First, the Board found thatthe unit was not defined with sufficient clanty "towarrant a finding that the contracts are ones towhich a presumption of majority status canattach "5 Second, the Board found that both par-ties' practice under the agreements showed that theparties did not intend them to be effective collec-tive-bargaining agreements, but merely arrange-ments to check off dues and to procure benefits forunion members only 6 Similarly, in Bender ShipRepair Go, supra, the Board found a "patent ambi-guity" in the contractual unit definition and thatthe union acquiesced in the application of the con-tract to only a few favored employees 8 In McDon-ald's Drive-In Restaurant, supra,9 the Board adopt-ed the judge's finding that the unit purported to becovered by the contract was ambiguous and thatthe union never bothered to enforce its contract 10The aforementioned cases are distinguishable be-cause the collective-bargaining agreement in thiscase suffers from no such infirmities It clearlyspecifies the unit, and the judge specifically foundit was not a "members only" contract In addition,the Union has clearly taken affirmative steps to en-force its contract over the years When the con-tract was first signed, a union representative wentto the facility to sign up employees and thereaftervisited monthly for 3 years to collect dues In 1956the Union sought to stop the Respondent's owner,Wesley Brower, from performing unit work In1968 the Union responded to the Respondent's re-quest to sign up one of its employees and requiredthat the Respondent comply with the contract bypaying back dues and _benefit contributions to theemployee's date of hire In 1983, the Union re-quested that the Respondent submit an updated se-niority list Moreover, the activity of the Funds infiling suit in 1981 and in auditing the Respondent'sbooks and records in 1987 and instituting anothersuit for the delinquencies discovered is consistent5 171 NLRB at 645'Id at 6467 188 NLRB at 6158 Id at 6169 204 NLRB 299, 309 (1973)'• The judge also cited Weber s Bakery, supra In that case the Boardadopted the judge's finding that, although the unit definition in the con-tract was adequate to support the contract's validity, the parties' practiceunder the agreement showed that they did not intend a real collective-bargaining relationship and, therefore, the presumption of majority statusdid not attach The judge in Webers Bakery found that the contract wasa sham and that the union acquiesced in, at most, token compliance withthe contract 211 NLRB at 12 BROWER'S MOVING & STORAGE209with a finding that there was in existence a validenforceable collective-bargaining agreement be-tween the parties,While no steward was appointed and no griev-ances filed, the Respondent admitted it never toldits unit employees they were represented by theUnion or that there was an applicable contractTherefore, the employees were denied the knowl-edge necessary to seek assistance from the UnionAnd, as discussed earlier, the Union was alsodenied knowledge concerning the unit employeeswhen it asked for it The Union filed the chargeherein in October 1988 and has actively pursued itThus, we find that there is no evidence that theUnion ever acquiesced in a repudiation of substan-tial portions of the contract or that the Union andthe Respondent ever had an arrangement or under-standing that would negate an intent to enter into avalid collective-bargaining relationship "Accordingly, we find that the 1986-1989 con-tract is valid and gives nse to an irrebutable pre-sumption of majority status and that the Union hasnot abandoned its administration of the contractWe further find that the Respondent has violatedSection 8(a)(5) and (1) of the Act by repudiatingand failing to comply with the contract's terms andby failing to make the required Fund contribu-tions 12" KBMS, Inc , 278 NLRB 826, 846 (1986)We note that the Respondent itself has engaged in conduct that is in-consistent with its position that there is no valid contract It has signedsuccessive agreements over a penod of 36 years and paid dues and madebenefit contnbutions pursuant to those collective-bargaining agreementsfor several employees over a substantial part of that time In 1968 theRespondent called on the Union to sign up an employee so he could re-ceive union benefits, and it complied with the Union's requirement to payback dues and benefits for that employee so that employee would be eli-gibleWe also reject the Respondent's contention that the contract is notvalid because the Union lacked majority status at the time of the initialrecognition in 1951 The Board has held[Mil employer may not defend against a refusal-to-bargain allegationon the basis that the original recognition, occurring more than 6months before charges had been filed in the proceeding raising theissue, was unlawful Any such defense is barred by Section 10(b) ofthe ActMorse Shoe, Inc , 227 NLRB 391, 394 (1976), and the cases cited there-in Mr Clean of Nevada, supra Even if the initial recognition in 1951were flawed, it is outside the 10(b) period, and the Respondent is pre-cluded from attacking the current contract on that basis12 Mr Clean of Nevada, supra, KBMS, Inc. supra, Pioneer Inn & Pio-neer Inn Casino, 228 NLRB 1263 (1977), enfd 578 F 2d 835 (9th Cir1978)We reject the Respondent's contention and the judge's finding that theUnion has abandoned the contract and the unit As the Board stated inPioneer Inn, supra at 1264illhe lack of any basis for finding the contract to be invalid callsinto effect the long-established Board presumption of the Union'smajonty status during the term of the contract, irrespective of thedegree to which the Union may or may not have been deficient inthe administration of that agreementTo preserve the validity of a contract for contract bar purposes, a recog-nized union need only show that it is willing and able to represent thecovered employees at the time its status is called Into question LoreeFootwear Corp, 197 NLRB 360 (1972), Road Materials, 193 NLRB 990,CONCLUSIONS OF LAW1 Brower's Moving & Storage, Inc is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act2 The Union is a labor organization within themeaning of Section 2(5) of the Act3 The Union is the exclusive collective-bargain-ing representative of the employees in the follow-ing appropriate unitAll chauffeurs, warehousemen, packers, hi-lowoperators, checkers and helpers employed byBrower's Moving & Storage, Inc , at its PortWashington, New York facility, excludingguards and supervisors as defined in the Act4 Since April 11, 1988, the Respondent has vio-lated Section 8(a)(5) and (1) of the Act by repudi-ating and failing to honor or abide by the terms ofits collective-bargaining agreement with the Union,and by failing to make the required Fund contribu-tions5 The above-described violations of the Actconstitute unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7)of the ActTHE REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall orderthat it cease and desist therefrom and take certainaffirmative action designed to effectuate the poli-cies of the ActSpecifically, we shall order the Respondent tohonor and abide by the terms of its collective-bar-gaining agreement with the Union, to make theunit employees whole for any losses they may havesuffered because of the Respondent's failure toabide by the terms of the agreement, for the periodbeginning April 11, 1988, to be computed in themanner set forth in Ogle Protection Service, 183NLRB 682 (1970), plus interest to be computed inthe manner prescribed in New Horizons for the Re-tarded, 283 NLRB 1173 (1987), and to remit thecontributions required by the agreement for theperiod beginning Apnl 11, 1988, to the Union'sFunds, with interest to be computed according tothe practice set forth in Merryweather Optical Go,240 NLRB 1213, 1216 fn 7 (1979) The Respond-ent shall also reimburse its employees for any ex-penses ensuing from its failure to make contribu-tions to the Funds, as set forth in Kraft Plumbing &Heating, 252 NLRB 891 fn 2 (1980), enfd mem661 F 2d 940 (9th Cir 1981)991 (1971) There is no evidence that the Union is either unwilling orunable to represent the Respondent's employees covered by the contract 210DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDORDERThe National Labor Relations Board orders thatthe Respondent, Brower's Moving & Storage, Inc ,Port Washington, New York, its officers, agents,successors, and assigns, shall1 Cease and desist from(a)Repudiating and failing to honor and abideby the terms of its collective-bargaining agreementwith the Union covering the employees in the fol-lowing unitAll chauffeurs, warehousemen, packers, hi-lowoperators, checkers and helpers employed byBrower's Moving & Storage, Inc , at its PortWashington, New York facility, excludingguards and supervisors as defined in the Act(b)Failing to make pension, welfare, and annuityfund contributions as required by its collective-bar-gaining agreement with the Union for the unit em-ployees described above(c)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a)Honor and abide by the terms of its collec-tive-bargaining agreement with the Union(b)Make whole all unit employees for any lossesthey may have suffered as a result of the Respond-ent's refusal to honor the terms of its collective-bargaining agreement for the period beginningApril 11, 1988, in the manner described in theremedy section of this decision(c)Make whole the Union's Funds for any pay-ments the Respondent failed to make for the periodbeginning April 11, 1988, in the manner describedin the remedy section of this decision(d)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of reimbursements due(e)Post at its Port Washington, New York facili-ty copies of the attached notice marked "Appen-dix "13 Copies of the notice, on forms provided bythe Regional Director for Region 29, after beingsigned by the Respondent's representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days in'3 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading Posted by Order of the Nation-al Labor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board'conspicuous places including all places where no-tices to employees are customarily posted Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT repudiate or fail to honor andabide by the terms of our collective-bargainingagreement with Local 814, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, AFL-CIO covering the em-ployees in the following unitAll chauffeurs, warehousemen, packers, hi-lowoperators, checkers and helpers employed byBrower's Moving & Storage, Inc, at our PortWashington, New York facility, excludingguards and supervisors as defined in the ActWE WILL NOT fail to make pension, welfare, andannuity fund contributions as required by our col-lective-bargaining agreement with the Union forthe employees described aboveWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL honor and abide by the terms of ourcollective-bargaining agreement with the UnionWE WILL make whole all unit employees for anylosses they may have suffered as a result of our re-fusal to honor the terms of our collective-bargain-ing agreement from April 11, 1988, with interestWE WILL make whole the Union's Funds for anypayments we failed to make from April 11, 1988,with interestBROWER'S MOVING & STORAGE, INCCarol L O'Rourke, Esq and James J Paulsen Esq , forthe General CounselRobert S Nayberg, Esq and Robert A Ivers, Esq (LawOffices of Martin H Scher), for the RespondentMichael Barrett, Esq (Friedman, Levy, Warren & Moss),for the Charging Party BROWER'S MOVING & STORAGE211DECISIONSTATEMENT OF THE CASEJOEL P BIBLOWITZ, 'Administrative Law Judge Thiscase was heard by me on February 9, 1989, in Brooklyn,New York The complaint and notice of hearing herein,which issued on November 30, 1988,' and was basedupon an unfair labor practice charge filed on October 11by Local 814, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America (theUnion), alleges that Brower's Moving & Storage, Inc(Respondent) violated Section 8(a)(1) and (5) of the Actby repudiating and failing to abide by its contract withthe Union by, inter aim, failing to make pension fund,welfare fund, and annuity fund contributions, as requiredby the contract, and by failing to comply with the con-tract's terms regarding wages, holidays, vacations, andunion securityOn the entire record, I make the followingFINDINGS OF FACTI JURISDICTION AND LABOR ORGANIZATION STATUSTherein being no dispute, I find that Respondent is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act, and the Union is alabor organization within the meaning of Section 2(5) ofthe ActII FACTS AND ANALYSISRespondent is engaged in the warehousing and movingand storage business and has maintained a collective-bar-gaining relationship (of sorts) with the Union since 1951At that time, Respondent recognized the Union and theunion delegate came to Respondent's facility and had anumber of employees (principally members of theBrower family) join the Union From that time until hisdeath in 1954, the union delegate came to the facilityregularly to collect union dues from these individualsFrom 1954 until the visit of Peter Furtado (as discussed,infra) nobody from the Union ever visited the shop Re-spondent never formally negotiated a contract with theUnion, but, apparently, every few years executed aMemorandum of Agreement agreeing to be bound by anagreement entered into by the Union with one of the em-ployer associations with which it negotiates, and to exe-cute the printed contract as soon as it was available Thelast such Memorandum of Agreement is effective April1, 1986, through March 31, 1989During 1988, Respondent had a complement of from10 to 20 employees, this number does not include Doro-thy Golden, bookkeeper and sister-in-law of the ownersIt does include Clifford Brower, secretary-treasurer ofRespondent ("I take care of the books in the office andwork around the warehouse just like everybody else"),Wesley Brower, president of Respondent and anotherowner with Clifford Brower, Gary Brower ("He drives atruck, he works around the warehouse, anything that has'Unless indicated otherwise, all dates referred to herein relate to theyear 1988to be done"), Wesley Brower's son, and John Brower, atruckdnver and also Wesley Brower's son Gary andJohn Brower each owns some stock in RespondentGary and John Brower are two of Respondent's fourregular drivers, Respondent. also employs people who dopacking and warehousingAt least since 1967, the only two employees for whomRespondent has transmitted dues and contributions to theUnion are Clifford and John Brower Until about 1956,Respondent contributed, as well, for Wesley Brower, atthat time, a representative of the Union told him that hecould not work alongside the other employees, and Re-spondent ceased transmitting dues and contributions tothe Union on his behalf In about 1967, Respondent con-tacted the Union and informed them that it had a driverin its employ for about 9 years and that it had not beendeducting or transmitting dues or contributions on hisbehalf, at that time, Respondent and the Union enteredinto an agreement for the Respondent to pay about$20,000 to the Union over 18 months so that the employ-ee would be eligible for benefits upon his retirementRespondent made the final payment pursuant to thisagreement in 1969 Prior to 1982, Respondent also madethe required contributions for employee George Finleyand, possibly, othersIn 1981, the trustees of the Union's Welfare, Pensionand Annuity Trust Fund (the Funds) sued Respondent inSupreme Court, Queens County, for failing to pay to theFunds the sum of $14,105 for the period July 1975through January 1981,2 the lawsuit added an additional$7500 as interest and attorney's fees By a stipulation en-tered into in March 1982, Respondent agreed to pay$19,000 to the Funds over a period of about 2 years andthe payments were madeBy letter dated October 14, 1983, "to All Employers"(including Respondent) the Union, by Charles Martelli,its secretary-treasurer, wroteIn accordance with the requirements of Section21(A) of the Collective Bargaining Agreement, it isexpected that each Employer shall mail, to theUnion's office, no later than November 15, 1983, anup-to-date seniority list, showing the date of origi-nal hire and the classification seniority date for allemployeesThe above requirement must be complied withwithout exceptionOn the bottom of this letter, Clifford Brower wrote"Charlie•Please check and see what year we got in theUnion and how many years we have to our credit" Un-derneath, he listed his name together with John BrowerBy letter dated November 28, 1983, Martelli stated"Please be informed that we are in receipt of your se-niority list and wish. to inform you of the following in-formation" The letter gave October 16, 1967, as date ofinitiation for both, Clifford and John Brower, togethertheir pension credits2 li is not clear whether this lawsuit covered payments only for Johnand Clifford Browers, or whether It Included payments for others, aswell 212DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOther than the above-recited situations and the com-plaint filed in the United States District Court for theEastern District of New York on February 11 (as morefully described, infra) the Union has never filed a griev-ance or court action against Respondent, nor did anyunion representative ever appear at Respondent's facilityto question Respondent's compliance with the contracteven though the uncontradicted testimony establishesthat Respondent did not comply with a vast majority ofthe contractual terms, including the followingArticle 1 (Wages)Article 3 (Birthday Holidays)Article 4 (Vacations)Articles 5, 6 and 7 (Job Classifications)Aiticle 9 E (Pay for Meals and Lodging forOvernight Hauls)Articles 11 and 12 (Conditions and Rates PaidEmployeesArticle 13 (Union Security Clause)Article 16 (Check-Off of Dues)Article 17 (Shop Steward)-Article 21 (Seniority)Article 23 (Death in Family)Articles 29, 30 and 31 (Pension, Welfare and An-nuity Fund)Article 32 (Cost of Living Allowance)More particularly (as regards the more important ofthese provisions) Respondent did not pay the wages asset forth in the contract or make the contributions to theUnion's Funds for any of Respondent's employees exceptfor Clifford and John Brower In addition, Respondentdid not maintain a seniority list, did not notify the Unionupon the hiring of new employees or after their 31st dayof employment, and never had any employee designatedas a shop steward As stated, supra, in about 1956Wesley Brower was informed that, as an owner of Re-spondent, he could not work on the trucks with membersof the Union At that time, Respondent ceased makingpayments to the Union and the Funds on his behalf, buthe "still worked on the truck next to whoever was therewith me," without any complaints from the UnionBeginning in January, the Union has sent past due no-tices ("This will inform you that your monthly paymentto the Teamsters Local 814 Pension, Welfare and Annu-ity Trust Funds as set forth below has not been receivedThis matter needs your immediate attention ") to Re-spondent stating that the delinquency period was 1981through 1987, apparently, Respondent never respondedto these notices Rather, Respondent continued to makethe required contributions to the Funds for Clifford andJohn Brower, at least, through the end of 1987On December 21, 1987, Peter Furtado, who, at thetime, was an auditor for the Funds, audited Respondent'sbooks pursuant to the Funds normal procedures On Jan-uary 14, the Funds sent Respondent a Notice of AuditDelinquency stating that Respondent had underpaid theFunds in the amount of $239,000 for the period April1983 through September 1987, that amount, togetherwith interest and "liquidated damages" of 20 percentbrought the amount Respondent owed to $377,000 Pay-ment was demanded within 15 days, Respondent was in-formed that if payment was not made the matter wouldbe turned over to the Funds' attorneys On February 11,1988, the Funds sued Respondent in Federal DistrictCourt in Brooklyn for $239,000 plus interest, liquidateddamages, and costs Apparently, this matter has not yetreached the trial stage Respondent has not paid thisamount to the UnionRespondent defends on three grounds there is no con-tact, even if there were a contract, it has long since beenabandoned by the Union, and, even if it has not beenabandoned, after so many years of not enforcing theagreements, the Union is estopped from attempting to doso now.The Board has long held that an incumbent union gen-erally enjoys a presumption of continued majority status(a prerequisite, of course, to an 8(a)(5) violation) duringthe duration of an collective-bargaining agreement Pio-neer Inn, 228 NLRB 1263 (1977), Colson Equipment, 257NLRB 78 (1981) An exception to this rule was set forthin Ace-Doran Hauling & Rigging Co, 171 NLRB 645(1968), where the Board found that the contracts be-tween the parties did not raise a presumption of regulari-ty or that the union was the majority representative ofthe employer's employeesThe evidence relating to the practice under theagreements further makes it clear that the partiesdid not intend them to be effective collective-bar-gaining contracts, but instead merely regarded themas arrangements under which Respondent agreed tocheck off dues, health and welfare, and pensionpayments . for union members only The acquies-cence of the Unions in respondent's failure both toenforce the union-security provisions of the agree-ments and to pay health and welfare contributionsfor all employees (as ostensibly provided by the"contracts"), makes it clear that the parties did notbelieve that they were in true collective-bargainingrelationshipsSince the alleged agreements are not such aswould give rise to a presumption of majority status,we find that the General Counsel has failed to sus-tain his burden of proof and therefore that the com-plaint should be dismissedSee also Bender Ship Repair Go, 188 NLRB 615(1971), Weber's Bakery, 211 NLRB 1(1974), and McDon-ald's Drive-In Restaurant, 204 NLRB 299 (1973), whichstated at 309However, the Board has held that this presump-tion may not attach following the termination of thecontract where the contract does not define the bar-gaining unit with sufficient clarity or where thepractices thereunder demonstrate that the partiesnever intended to establish a real bargaining rela-tionshipApart from the ambiguity thus surrounding thescope ,of the bargaining unit, the evidence leavesone highly skeptical that a real collective-bargainingrelationship emanated from the execution of theAlton contract As previously discussed, it is undis- BROWER'S MOVING &STORAGE213puted that the Union neither administered the con-tract nor serviced the employees As a result, notonly were the employees deprived of ,contractualbenefits pertaining to such matters as wage rates,health and welfare contributions, meals, umforr9s,job duties, and holidays, but they were subjected toworking conditions unilaterally imposed by the Re-spondent without any protest from the UnionMoreover, whatever grievances or complaints theyhad they personally presented to, and discussedwith, management and it was not until the closingdays of the contract that the Union undertook tosubmit several employee grievances to the Compa-ny In addition to the Union's indifference to em-ployee interests, it did not serve its own muchbetter Although the contract contained union-secu-rity provisions, it did not bother to enforce themApparently, the Union was content with the fewemployees the Respondent periodically signed upfor the Union and with the initiation fees and duesthe Respondent deducted from the wages of theseemployees It was only near the end of the contractterm that the Union took more affirmative steps toenlist the Respondent's assistance to force the em-ployees to joinIn sum, I find that the parties never entered intoa true collective-bargaining relationship out ofwhich a presumption of the Union's majority statusmay arise At best, the relationship was a token onewhere "the Union was willing to exact little in theway of contract enforcement and [the Re-sponder.t was] satisfied to reap the financial benefitof lower costs" In these circumstances, and in viewof equivocal nature of the bargaining unit, I find theevidence insufficient to support a presumption thatthe Union was the majority representative of theemployees in the alleged Alton store unitI cannot imagine a better example of the situation re-ferred to in McDonald's and Ace-Doran, supra, as the in-stant matter Respondent initially recognized the Unionin about 1951 and about every 3 years the Union sentRespondent a Memorandum of Agreement to execute, bysigning each of these, Respondent agreed to be bound bythe contract the Union was to negotiate with an associa-tion After Respondent agreed to recognize the Union in1951 (without any majority support from Respondent'semployees) the Union's subsequent activity (up until theDecember 1987 audit of Respondent's books and the sub-sequent filing of the Federal court action in February)was as followsAfter Respondent recognized the Union, a representa-tive of the Union came to the Respondent's facility andsigned Clifford and Wesley Brower as union members, itis not clear whether any other employee joined theUnion at that timeIn 1967, Respondent contacted the Union and in-formed them that it wanted Mernweather, a driver in itsemploy for 9 years, to be a member of the Union andcovered by the Funds so that he could receive a pensionfrom the Union upon retirement The Union determinedthe amount due it since Mernweather began his employ-ment, with Respondent in 1959•almost $20,000•andRespondent paid this amount to RespondentIn 1981, the union Funds sued Respondent for $14,000delinquency in payments to the Funds from 1975, a yearlater, this matter was settled when Respondent agreed topay this amount in installments This lawsuit involvedonly the annuity, welfare, and pension funds not anyother payments Respondent failed to make under thecontractsIn 1983 the Union requested all employers under con-tract to supply them with a seniority list, Respondentasked the Union for the seniority dates of the only twoindividuals who were members•Clifford and JohnBrower•and the following month the Union suppliedthem with their date of initiation into the Union-1967On a monthly basis (beginning in, at least, April 1986)transmitted to Respondent a combined Monthly Welfare,Pension and Annuity Contribution Report with onlyJohn's and Clifford's names filled in, Respondent thenlisted 40 hours for each, together with the amount dueand a check to cover this amount Between the 1981lawsuit and the December 1987 audit, Respondent neverquestioned these reportsThe record clearly establishes that aside from the duesand fund payments for Clifford and John Brower (andfor a period, Mernweather and Wesley Brower) the con-tracts between the parties were totally disregarded, em-ployees were not members of the Union as required bythe union-security clause of the agreement nor did theyreceive the terms and conditions of employment as speci-fied in the contracts Rather, it appears that (with the ex-ception of the 1981 lawsuit) between 1951 and December1987, the Union did nothing to enforce its contract withRespondent General Counsel, in her brief, cites MrClean of Nevada, 288 NLRB 895 (1988) However, thatcase is distinguishable from the instant matter becausethat bargaining relationship lasted only 2 years and 4months and involved deception by the employer In theinstant matter, the parties had a collective-bargaining re-lationship for 36 years before the Union took any actionto enforce the contract, and Respondent never engagedin any positive deceptions, it simply made believe thatthe contract did not existThe 1986 through 1989 contract therefore does notgive rise to a presumption of majority status, Ace-Doran,supra, I therefore find that the General Counsel hasfailed to sustain her burden of proof and accordingly rec-ommend that the complaint be dismissed 33 Although I have recommended that the complaint be dismissed onthis ground, two other theories•members only and abandonment•should be mentioned In Don Mendenhall Inc , 194 NLRB 1109 (1972),the Board refused to find an 8(a)(5) violation because the agreement be-tween the company and the union was applied to members only Mem-bers only is not applicable to the instant situation because the contractdid not even cover the terms and conditions of employment of the onlytwo members•John and Clifford Brower, it only covered them for theannuity, pension, and welfare funds On the other hand, I cannot imaginea clearer case of abandonment by a union, in the situation herein, theUnion (as differentiated from the trustees of the Funds) made no attemptto enforce the provisions of its agreements with Respondent for approxi-mately 36 years To me, this indicates an unwillingness to represent theemployees in the unit" Road Materials, 193 NLRB 990, 991 (1971) Seealso Industrial Paper Stock Co, 66 NLRB 1185 (1946) I would thereforerecommend the dismissal of this complaint for that reason, as well 214DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1 Brower's Moving & Storage, Inc is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act2 The Union is a labor organization within the mean-ing of Section 2(5) of the Act3 Respondent did not violate Section 8(a)(1) and (5)of the Act as alleged in the complaint[Recommended Order for dismissal omitted from pub-lication]